PER CURIAM: *  Plaintiff-Appellant James Russell Miller appeals the ruling of the district court that Defendant-Appellee Management and Training Corporation is entitled to summary judgment on his claims of gender discrimination under Title VII, race discrimination under 42 U.S.C. § 1981, and wrongful termination. Miller’s only claim on appeal necessitates evidence that he was fired for reporting or objecting to criminal violations of a consent decree. Miller has 'not challenged the district court’s determination that he was fired for inappropriate sexual conduct with a subordinate coworker and that there was no evidence this reason was pretextual. The district court’s judgment is, in all respects, AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.